department of the treasury internal_revenue_service washington d c -93 - -00 uv -ov contact person identification_number telephone number employer_identification_number egend i m o i dear sir or madam this is in response to a request for rulings as to the federal_income_tax consequences of a participation in a proposed joint_venture with physicians to operate a cardiac catheterization laboratory facts a is a nonprofit general acute care hospital that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code it has been classified as other than a private_foundation under sec_509 as a hospital described in sec_170 the sole member of a in sec_501 is c which is an organization that is described b is a health care organization that supports a in the provision of health care services b is a nonprofit organization that has been recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 it has been classified as other than a private_foundation as a supporting_organization described in sec_509 c serves as the sole member of b a currently owns and operates cardiac catheterization laboratories all are located within a in contiguous rooms the cardiac catheterization laboratories share a common waiting area for patients as well as a common scrub area for physicians nurses and other medical personnel working in the laboratories b is planning to develop and operate a seventh cardiac catheterization laboratory the lab to serve as a dedicated outpatient laboratory through a joint_venture with cardiologists who have staff privileges at a b and a formed d a limited_liability_company initially b and a will be the only members of d because at the time d was formed a limited_liability_company formed under state law was required to have at least members once the physicians participating in the joint_venture are admitted to d a will withdraw from d and will be paid the positive amount of its capital_account physicians who will be allowed to hold membership interests the physician group will be members of the active medical staff of a with unrestricted privileges to conduct cardiac catheterization procedures it is anticipated that as many as twenty- four physicians representing as many as five practice groups will participate in the ownership of the facility b will hold at least a percent membership interest and the physician group will hold no more than a percent membership interest in d pursuant to the operating_agreement b and the physician group will make contributions in cash to d in proportion to their membership interests the physician group's cash contributions to d will entitle the physicians to membership interests in d up to units of membership interests representing up to an aggregate percent membership interest are being offered to physicians within the physician group at a cash purchase_price of dollar_figure per unit as a capital_contribution to d units not initially sold to physicians within the physician group will be acquired by b and may be sold by d in the future to additional physicians in the physician group on terms deemed acceptable to d at the time of the sale ownership interests are proportional to and equal in value to their respective contributions all financial arrangements between m and the physician members will be negotiated on an arm's-length basis and will be based on fair_market_value capital contributions to d and allocations of income loss deduction and credits will be in proportion to the members’ percentage interests in d there will be no special allocations of income or loss to any particular member of d in the event of dissolution following the payment of all debts and liabilities of d and the allocation of income profits losses and deductions and after adjustments to the capital accounts required by applicable income_tax regulations the remaining funds will be distributed to the members to the extent of and in proportion to their positive capital_account balances b will enter into a development agreement with d in which it will provide development services with respect to the lab the agreement shall continue until the date the first procedure is performed at the lab the development fee paid will be fair_market_value each member shall have voting rights equal to the member's percentage interest a quorum is present at a meeting of the members if members holding more than percent of the percentage interests of all the members are represented at the meeting the board_of governors and the managers may not make certain decisions without the approval of members holding more than percent of the percentage interest of the members these decisions include a amending the operating_agreement and the articles of organization adopt any new or changes to existing long-term or master institutional or strategic plans for d merge d with or consolidate d into any other entity organize or acquire any subsidiary or affiliate of d and sell assign or otherwise transfer all or substantially_all of the assets of d management of the business and affairs of d will be vested in the board_of governors and its managers the operating_agreement provides for a board_of governors of members of whom are appointed by b and of whom are appointed by the physician group if new members are appointed they must be added in groups of appointed by b and appointed by the physician group so that a majority of the board_of governors will always be appointed by b the presence of governors ata meeting constitutes a quorum all matters that come before the board are decided bya majority vote the board_of governors cannot approve or engage in certain activities without prior approval of b or those exempt entities that control b these activities include approval of debt or the expenditure of funds in excess of limits specified by c the operating_agreement provides that the decision of the board_of governors or the managers to forego any activity or action which fails to gain the requisite approval from b shall not be a breach of the duty_of loyalty of the board_of governors or the managers to d or d's members b's board representatives will be persons from the community with experience in health care matters including officers and board members of a or b they will not be on the medical staff of d or of a none of the officers board members or key employees of b or a that were involved in the negotiations or decision-making process to form d were promised employment or other inducement including monetary in regard to the formation of d the managers are the executive officers the board_of governors elects the managers the board_of governors may remove any manager with or without cause and such removal shall be without prejudice to the contract rights if any of the manager so removed awill provide services and staff to d pursuant to a services agreement these services and staff will include personnel necessary to operate the lab equipment maintenance certain administrative services and billing services the operating_agreement provides that the purpose of d is to develop own and operate an outpatient catheterization center to promote health and to provide services to individuals referred to the lab without regard to race creed national origin gender payor source or the ability to pay for services and to provide health care services in a manner that furthers charitable purposes by promoting health for a broad cross section of the community it further provides that these charitable purposes take precedence over any profit-making motive the members acknowledged and agreed that placing charitable purposes over profit-making motives is not a breach of duty_of loyalty of the board_of governors or its members these overriding charitable purposes are legal binding and enforceable under the state limited_liability law d has applied for and received a certificate of need from the state the lab is to be designed and is intended to serve relatively low risk patients on an outpatient basis exclusively the determination of whether a patient is a candidate for cardiac catheterization at the lab as opposed to the existing cardiac catheterization laboratories currently operated by a will be based on criteria developed by the american college of cardiology the criteria applied will generally insure that the patients will not require hospitalization associated with the diagnostic_procedures the procedures to be performed will be those which are typical and appropriate for low risk outpatient diagnostic studies the primary purpose of developing the lab is to expand existing cardiac catheterization services offered at a by providing improved patient care and service by segregating the low risk outpatient modalities from the current inpatient facilities thereby greatly increasing the convenience to the patients who undergo testing in the lab as well as the patients' families as compared to the existing cardiac catheterization laboratories which currently perform testing for both low risk and higher risk patients the lab will be able to more reliably schedule procedures and more reliably maintain such schedules patients who will undergo testing in the lab will not be subject_to the risk of being bumped by emergency or higher risk patients or patients who while undergoing testing may require supplemental interventional and therapeutic procedures which are longer in duration and more difficult to predict and schedule the lab will provide services to all patients including medicare medicaid and indigent patients there will be no difference in the provision of services to medicaid or indigent patients from those provided to other patients the indication of the percentage of indigent patients expected to be served by the lab is based on the percentage of indigent patients historically provided with the outpatient cardiac catheterization services at a the population served by providers of outpatient cardiac catheterization services tends to be older and therefore more likely to be covered by medicare in addition health care providers in the state where d is located tend to provide a lower percentage of indigent care than providers in other states due to the state system of managed care which extends health coverage not only to the traditional medicaid population but also to people who might otherwise have been considered indigents d’s charity care policy will be made known to patients the lab will be located on the second floor of a's diagnostic and treatment wing on the main campus near the emergency room entrance patients will have easy access to the lab which will be at grade level adjacent to surface parking the lab will consist of the laboratory proper a registration and waiting area for patients and their companions and an area for patient staging the laboratory proper will contain a catheterization procedure room a control room an equipment room pre- and post-procedures recovery rooms a nursing station a scrub area storage and staff and patient rest room facilities d will lease the space from a at a competitive fair rental value the lease will be for an initial term of years with an option to renew the lease for an additional term of years physician privileges at d are not dependent on owning a membership interest in d medical staff members apply for and are granted privileges at the facility based on credentialling criteria the following rulings have been requested whether the creation of d b's execution of the operating_agreement and related agreements the carrying out of the transaction as contemplated by such agreements and b's participation in the ownership and operation of d will either alone or collectively adversely affect the status of b as exempt from federal_income_tax under sec_501 as an organization described in sec_501 or its classification as other than a private_foundation as described in sec_509 whether the creation of d a's execution of the operating_agreement and related agreements the carrying out of the transactions by a as contemplated by such agreements a's participation in the ownership and operation of d until the admission of the physician group into d will either alone or collectively adversely affect the status of a as exempt from federal_income_tax under sec_501 as an organization described in sec_501 or its classification as other than a private_foundation as described in sec_509 and sec_170 whether the transfer of assets and resources by b to d the distributive_share of profits and losses received by b with respect to its membership interest in d or the payments received by a pursuant to the lease agreement will result in unrelated_business_taxable_income pursuant to sec_511 of the code to b or to a applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt as one described in sec_501 of the code it must be both organized and operated exclusively for exempt purposes under sec_1 c -1 d i b of the regulations an exempt_purpose includes a charitable purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see 326_us_279 in which the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 provides that a nonprofit corporation whose purpose and activity are providing hospital care is promoting health and therefore furthers charitable purposes as provided in sec_501 of the code if it meets the community benefit requirements number of factors indicating the operations of a hospital benefit the community rather than serve private interests the community benefit standard focuses on a revrul_78_41 1978_1_cb_148 concludes that a_trust created by a hospital to accumulate and hold funds to pay malpractice claims against the hospital qualified for exemption under sec_501 of the code as an integral part of the hospital the hospital provided the funds for the trust and the banker-trustee was required to make payments to claimants at the direction of the hospital the organization conducted an activity that the hospital could perform itself revrul_98_15 1998_1_cb_718 compares two situations where an exempt hospital forms a joint_venture with a for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital in situation the revenue_ruling concludes that the exempt_organization will continue to further charitable purposes when it participates in the joint_venture favorable factors include the commitment of the joint_venture to give charitable purposes priority over maximizing profits the community make-up and structure of the board the voting control held by the exempt organizations’ representatives on the board the specifically enumerated powers of the board and the reasonable terms and conditions of the management_contract in situation the revenue_ruling concludes that the organization fails the operational_test when it participates in the joint_venture because activities of the joint_venture will result in greater than incidental private benefit to the for-profit partner sec_509 of the code excludes from the definition of private_foundation those organizations described in among others sec_170 sec_170 described an organization whose principal purpose or function is to provide medical or hospital care sec_509 of the code excludes from the definition of private_foundation those organizations that are a organized and at all times thereafter are operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or b operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c not controlled directly or indirectly by one or more disqualified persons other than foundation managers and other than one or more organizations described in paragraph or sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use its makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production_of_income to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that to be substantially related to the exempt purposes of the organization the business activity must have a causal relationship to the achievement of exempt purposes and it must contribute importantly to the accomplishments of those purposes analysis under the regulations an organization that is organized and operated exclusively for charitable purposes may qualify for exemption under sec_501 of the code the promotion of health has long been recognized as a charitable purpose whether a hospital or other health care organization promotes health in a charitable manner is determined under the community benefit standard of revrul_69_545 supra this standard focuses on a number of factors to determine whether the hospital benefits the community as a whole rather than private interests for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners see 36_tc_1097 acq 1962_2_cb_4 aggregate treatment is also consistent with the treatment of partnerships for purposes of the unrelated_business_income_tax under sec_512 of the code in light of the aggregate principle discussed in butler v commissioner and reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1_501_c_3_-1 of the regulations thus the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of a nonprofit organization that is a member of the limited_liability_company when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 a sec_501 organization may form and participate in a partnership including a limited_liability_company treated as a partnership for federal_income_tax purposes and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of the for-profit partners see revrul_98_15 supra based on revrul_98_15 supra whether a nonprofit organization whose principal activity is the ownership of a membership interest in a limited_liability_company that is engaged in health care activities satisfies the community benefit standard depends on all the facts and circumstances following the formation and operation of d b will continue to be primarily involved in serving the needs of a in a manner similar to that described in revrul_78_41 supra in addition b's participation in d will further its exempt purposes b's participation in and operation of the cardiac facility will promote health for the community in a manner that satisfies the requirements of revrul_69_545 supra the structure of d and operation of the cardiac facility will allow b to act exclusively in furtherance of charitable purposes with no undue private benefit to the physician members b will always own at least a percent membership interest in d so b will have voting control_over decisions made by the members b will always have a voting control_over major decisions of the board_of governors under the operating_agreement b will -10- have of the total votes of b's board_of governors and a majority of votes is needed to approve decisions the board_of governors oversees the management of the business and affairs of d and elects the managers thus b will exercise effective_control over the major decisions of d and over the operations and activities of the lab this control will ensure that the assets that a and b own through d and the activities conducted through d will be used primarily to further exempt purposes similarly in situation of revrul_98_15 the llc is majority owned by the sec_501 hospital a governing board consisting of individuals chosen by the sec_501 hospital and individuals chosen by the for-profit organization manages the llc a majority of the board must approve certain major decisions through the hospital's effective_control over the llc's governing board and decision- making structure the hospital could ensure that the assets it owned through the llc and the activities it conducted through the llc would be used primarily to further exempt purposes contributions to d and allocations of profits losses and distributions from it will be in proportion to the interests of the members of d following the payment of all debts and liabilities of d and the allocation of income profits losses and deductions remaining funds will be distributed to the members in payment of the amount of their capital accounts as a limited_liability_company no owner of d will be personally liable for the debts and obligations of d similarly in situation of revrul_98_15 profits and losses were allocated in proportion to the interests of the members with respect to termination the operating_agreement specifically provides that the duty_of the members and the board_of directors is to operate d in a manner that furthers charitable purposes by promoting the health of a broad cross section of the community and that this duty overrides any duty to operate d for the financial benefit of its members similarly in situation of revrul_98_15 the llc's governing documents committed the llc to provide health care services for the benefit of the community as a whole and to give charitable purposes priority over maximizing profits for the llc's owners a's and b's participation in the formation of d and d's operation of the lab consistent with its governing documents will further a’s and b's charitable purposes and allow a and b to continue to be operated exclusively for exempt purposes d will have a charity care policy that is made known to patients the lab will serve all members of the community needing medical_care including medicare medicaid and indigent patients similarly in situation of revrul_98_15 all the facts and circumstances established that when the hospital participates in the formation of the llc and when the llc operates in accordance with its governing documents the hospital will be furthering charitable purposes and will continue to be operated exclusively for exempt purposes -11- formation and operation of d will further a’s and b's exempt purposes the control b will exercise will ensure that an exempt_organization retains control of the lab's operations and will ensure that medical services will be provided in a charitable manner in order to promote health for a broad cross section of the community regardless of ability to pay including medicare medicaid and indigent patients b's ownership in d and a's ownership until the physician group is admitted will enable a and b to continue to promote health in a charitable manner because a’s and b's involvement in d furthers their charitable purposes their participation is substantially related to each of a’s and b's exempt purposes and does not result in unrelated_business_taxable_income to either a or b under sec_511 through of the code conclusion based on the facts and discussion above we rule as follows the creation of d b's execution of the operating_agreement and related agreements the carrying out of the transaction as contemplated by such agreements and b's participation in the ownership and operation of d will not either alone or collectively adversely affect the status of b as exempt from federal_income_tax under sec_501 as an organization described in sec_501 or its classification as other than a private_foundation as described in sec_509 the creation of d a's execution of the operating_agreement and related agreements the carrying out of the transactions by a as contemplated by such agreements and a's participation in the ownership and operation of d until the admission of the physician group into d will not either alone or collectively adversely affect the status of a as exempt from federal_income_tax under sec_501 as an organization described in sec_501 or its classification as other than a private_foundation as described in sec_909 and sec_170 the transfer of assets and resources by b to d the distributive_share of profits and losses received by b with respect to its membership interest in d or the payments received by a pursuant to the lease agreement will not result in unrelated_business_taxable_income pursuant to sec_511 of the code to bortoa this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described -12- this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney sincerely signed marvin friediander marvin friedlander manager exempt_organizations technical group
